Marilyn A. Hueper anxiousfornothing@protonmail.com
in care of: 895 Ocean Drive Loop, Homer Alaska [99603] 907-399-1946

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA RE CEIV i)

IN THE MATTER OF THE SEARCH OF: JUL 26 2021

CLERK, U.S. DISTRICT COURT
895 Ocean Drive Loop, Homer Alaska 99603 US. DISTRICT COURT

Case No. 3:21-mj-00237-MMS

MOTION FOR: Summary Judgement

|, Marilyn Hueper, require that the attached “Notice: Rebuttal to Affidavit in Support
of Search Warrant and Verified Claim”, “Notice: Summary Judgement and Order to Pay”,
“Certificate of Service and Notice of Dishonor’, and “True Bill and Bill of Particulars” be

reviewed and Summary Judgement be granted.

This motion should be granted in accordance with Rule 56 of the Federal Rules of
Civil Procedure 1) the woman Wendy Terry has raised no dispute to My Rebuttal of
numerous false statements in her Affidavit sworn under penalty of perjury, and 2) as a
matter of law, her dishonor of My presentment automatically allows Summary Judgement

to be made in My favor.

| verify that all statements in this motion and any attachments are true to the best of
my knowledge and belief.

Date: a aie ZOZ| By: vt nA ee free
() All rights féserved fs times
Autograph of Marilyn A. Hueper
Certificate of Service: | hereby certify that on eae | mailed first class a true

and correct copy of the forgoing document to the following:
e Wendy Terry, in care of FBI Anchorage Office, rt E. Sixth Ave, Anchorage AK 99501

o Ndom Alexander, US. Ay¥o1nenORel kuch), 227 West 7 ae ZS And RIISI3
Case No. 3:21-mj-00237-MMS ocument\iehen@ G0: Sewnmnaios Soa Page | of G

 

Case 3:21-mj-00237-MMS Document 11 Filed o7fe/21 Page 1 of 6
Marilyn A. Hueper anxiousfornothing@protonmail.com
in care of: 895 Ocean Drive Loop, Homer Alaska [99603] 907-399-1946

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF:
895 Ocean Drive Loop, Homer Alaska 99603
Case No. 3:21-mj-00237-MMS

Certificate of Service and Notice of Dishonor

Wendy Terry, the woman who at times acts as an agent of the Federal Bureau of
Investigation (FBI) has dishonored My presentment by refusing service of process by
placing it on “Hold” at UNITED STATES POSTAL SERVICE ANCHORAGE ALASKA
99501. (see Exhibit A - Certified Mail Receipt, and Exhibit B - Postal Service Notice)

Exhibit A: USPS CERTIFIED MAIL RECEIPT to Wendy Terry in care of FBI
Anchorage office on JUN - 7 2021, receipt #7020-2450-0000-8513-8429 and USPS
Receipt with Return Receipt Tracking # 9590-9402-6442-0346-5556-55.

Exhibit B: USPS Status for Return Receipt from USPS.com with current status as of

22 July 2021 being “Your item is being held at the ANCHORAGE, AK 99501 post office at
5:23 pm on June 9, 2021. This is at the request of the customer.”

Certificate of Service: | certify that 7 daly 2021, | sent by Certified Mail a true and correct
copy of “Notice: Rebuttal of Affidavit in Support of Search Warrant and Verified Claim”
with attached Exhibits 1, A, B, C, D, and “Notice: Summary Judgement and Order to Pay”
to Wendy Terry, in care of FBI Anchorage Office, 101 E. Sixth Ave, Anchorage AK 99501.

Date: Xe Swi, 202! By: MA) eke ae

All rights served at all times
Autograph of Marilyn A. Hueper

ym . .
Certificate of Service: | hereby certify that ond, es roe | mailed first class a
true and correct copy of the forgoing document to the following:
e Wendy Terry, in care of FBI Anchorage Office, eR CRS Fie {vs a nenorage AK 99501
@ Adon Maxader,u.s Atornufoh ZZ Os 3 SA Ath AK 9951S

Case No. 3:21-mj-00237- MMS Document eR GcAS or Seen Page 2. of

 

Case 3:21-mj-00237-MMS Document 11 Filed 07/26/21 Page 2 of 6
~ ~

Marilyn A. Hueper anxiousfornothing@protonmail.com
in care of: 895 Ocean Drive Loop, Homer Alaska [99603] 907-399-1946

     

Cihert ale

SB Racine
peek eget

we 2450 OD0D 4513 6429

Prt
Certificate of Service: | hereby certify that on Ao Se AOA | mailed first class a

true and correct copy of the forgoing document to the following:
e Wendy Terry, in care of FBI Anchorage Office, 101 E. Sixth Ave, Anchorage AK 99501

e Adam Mh opeunree US. AHorney Otfacfhmn) 227 Wet Are RMaF4 fob AKTIS13

Case No. 3:21-mj-00237-MMS Document EM iT A Page 5 of

Case 3:21-mj-00237-MMS Document 11 Filed 07/26/21 Page 3 of 6
Marilyn A. Hueper anxiousfornothing@protonmail.com
in care of: 895 Ocean Drive Loop, Homer Alaska [99603] 907-399-1946

 

USPS Tracking® E ras?
xmBIT 6

Track Another Package +

Tracking Number: 9590940264420346555655 EeeInee!es

Your item is being held at the ANCHORAGE, AK 99501 post office at 5:23 pm on June 9, 2021.
This Is at the request of the customer.

Held at Post Office, At Customer Request

June 9, 2021 at 5:23 pm
ANCHORAGE, AK $9501

 

 

 

Ef usreceme uses tanger > Ee eo -8&
2 @ loath usps comigorTrackonfernAc ton hfietafilpage il C#2 ttenIZi7 77-611 shelewSSP094026. 4420146 $856 55420 Ka

EIUSSOOV EES = eciee sme Buses escz mr

USPS Tracking’ Trecting

Track Another Package + Po claran Git frm tree Informa Dniivery® nature to ceceter a
fe ead tormaed reAfcations on you packago3

 

Remava

Tracking Number 9590940264420346555655
Status

he ANCHORAGE, AK 99501
2027, This is at the

Held at Post Office, At Customer Request
dre §. 202) 3

3 pe

 

 

 

 

 

www.USPS.com status of My presentment pictured above from 22 July 2021.

“A | -
Certificate of Service: | hereby certify that on My alata | mailed first class a

true and correct copy of the forgoing document to the folldwing:
e Wendy Terry, in care of FBI Anchorage Office, 101 E. Sixth Ave, Anchorage AK 99501

o Adam Alexander, \).S. AMornonch) 222 Wesh'T RM2S5H9, knob MEIISIS
Case No. 3:21-mj-00237-MMS Document Exw Cir “1S Page oY of &

Case 3:21-mj-00237-MMS Document 11 Filed 07/26/21 Page 4 of 6
, lille,

Marilyn A. Hueper anxiousfornothing@protonmail.com
in care of: 895 Ocean Drive Loop, Homer Alaska [99603] 907-399-1946

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF:

895 Ocean Drive Loop, Homer Alaska 99603
Case No. 3:21-mj-00237-MMS

True Bill and Bill of Particulars

Wendy Terry, the woman who at times acts as an agent of the Federal Bureau of
Investigation (FBI) was the causal source of harm of trespass upon My property and the
peaceful enjoyment of My life by way of her “APPLICATION FOR A SEARCH WARRANT”
and the “AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT”.

Rebutted statements made under penalty of perjury Max. Penalty Per

Rebuttal: page 2, in point 40 “...matching the exact description of HUEPER dressed in the same

clothing and purse...” 250,000
Rebuttal: page 3, In point 42 “FBI Special Agent (redacted) reviewed the surveillance video from
the Capitol and discovered MARILYN HUEPER also on video...” 250,000

Rebuttal: page 3, In point 42 “MARILYN HUEPER enters the Speaker of the House’s office” 250,000
Rebuttal: page 3, In point 42-45 “MARILYN HUEPER is seen in a video recorded by a

bystander in Speaker Pelosi's office 250,000
Rebuttal: page 3, In point 42-45 “MARILYN HUEPER is also seen with a pair of black

gloves in her hands,” 250,000
Rebuttal: page 3, In point 46 “The FBI confirmed the woman in photographs 225 A and B

was MARILYN HUEPER...” 250,000
TRUE BILL $1,500,000

| verify that this is a True Bill, true, do and owing, and due upon 30 days of receipt. | verify that
all statements in this True Bill and Bill of Particulars are true to the best of my knowledge and belief.

v \|
Date: Me A Noes ~fo7 \ By: \ “oJ Rey
() All rights feServed at al(fimes

Autograph of Marilyn A. Hueper

ar ae
Certificate of Service: | hereby certify that on AG Se A | | mailed first class a true
and correct copy of the forgoing document to the following:
e Wendy Terry, in care of FBI Anchorage Office, 101 E. Sixth Ave, Anchorage AK 99501
o Adam Atemender VS. tor roa(Kner) , Z22 West The RM 25 FO knob KSIS
Case No. 3:21-mj-00237-MMS Document ~ | e157 \] Onda, Page S of 6 _

Case 3:21-mj-00237-MMS  Dodurttért rie Raby sug of 6
o~ |

Marilyn A. Hueper anxiousfornothing@protonmail.com
in care of: 895 Ocean Drive Loop, Homer Alaska [99603] 907-399-1946

Copy of Notice: Summary Judgment and Order to Pay”?

   
   
   
 
 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA.

IN THE MATTER OF THE SEARCH OF:
895 Ocean Drive Loop, Homer Alaska 99603 Case No. 3:21-m}-00237-MMS pe

  
  

“EILED UNDER SEAL — 22 Apr 2021” ice

   

woman, Marilyn Ann Hueper, t
Nance and Ethan Pierce Rathbon

  

ME ok
Certificate of Service: | hereby certify that on Ab ey OA\_ | mailed first class a true
and correct copy of the forgoing document to the following:
e Wendy Terry, in care of FBI Anchorage Office, 101 E. Sixth Ave, Anchorage AK 99501

& MdamAexandee, V:SAMornus (Pek) 222 West TYve RMASS EA, bobs ARARE IS
Case No. 3:21-mj-00237-MMS Document Coge of “Notte *Summztupage ca. 2m

Case 3:21-mj-00237-MMS DSeutgarre sede Aedemade HS
